UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7812



MANUEL RAUL REYO PENA GARCIA MONTERO,

                                            Petitioner - Appellant,

          versus


GEORGE M.W. BUSH, UnPresident,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-2928-WDQ)


Submitted: February 19, 2004              Decided:   February 26, 2004



Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Manuel Raul Montero, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Manuel Raul Montero, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2000) petition under 28 U.S.C. § 1915(e)(2)(B) (2000).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Montero v.

Bush, No. CA-03-2928-WDQ (D. Md. filed Oct. 27, 2003 & entered Oct.

28, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -